Citation Nr: 0100388	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-17 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1952 to 
July 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Phoenix Regional Office 
(RO) which declined to reopen a previously denied claim of 
service connection for hearing loss.

In reviewing the record, the Board finds that a claim of 
service connection for tinnitus has been implicitly raised by 
the evidence.  (See the November 1987 Phoenix General 
Hospital report).  Since this matter has not yet been 
adjudicated, and as it is not inextricably intertwined with 
the issue now before the Board, it is referred to the RO for 
initial adjudication.


FINDINGS OF FACT

1. By June 1993 rating decision, the RO denied the veteran's 
claim of service connection for bilateral hearing loss; 
although he was notified of this decision in July 1993, he 
did not file an appeal within one year thereafter.

2. The additional evidence received since the June 1993 
denial (including a September 1998 VA audiologic 
evaluation and a relevant treatise) is probative of the 
issue at hand and so significant that it must be 
considered in order to decide fairly the merits of the 
claim.

3. The medical evidence of record indicates that the veteran 
sustained bilateral hearing loss in service and that the 
current residuals of that injury include hearing loss.


CONCLUSIONS OF LAW

1. New and material evidence to reopen the claim of service 
connection for bilateral hearing loss has been received.  
38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. § 3.156(a) 
(2000).

2. The veteran's bilateral hearing loss was incurred in 
active service.  38 U.S.C.A. §§  1110, 1131 (West 1991); 
38 U.S.C. § 5107(b) (as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ____ (2000)); 38 C.F.R. §§ 3.102, 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Whisper voice testing, conducted during the veteran's 
enlistment examination in July 1952, shows 15/15 hearing, 
bilaterally.  A report of medical history completed by the 
veteran in July 1952 does not reflect a hearing deficiency.  
A discharge examination conducted in July 1955 indicates 
whisper and spoken voice test results of 15/15, bilaterally.  
Service medical records include complaints of "plugged up" 
ears in April and November 1954.  In April 1955, the 
veteran's ears were cleaned.  There are no further service 
medical entries pertaining to his ears or hearing.

In November 1987, the veteran was hospitalized complaining of 
extreme vertigo and uncontrolled nausea and vomiting.  
Examination of the external auditory canals revealed impacted 
earwax, bilaterally.  In December 1987, he was treated for an 
inner ear infection.

In February 1993, C. Daspit, M.D. stated that the veteran's 
audiogram reveals a high frequency sensorineural hearing 
loss, and he attributed the hearing loss to noise exposure 
the veteran experienced while in service.

The veteran submitted his initial claim in February 1993.  By 
rating decision in June 1993, the RO denied service 
connection for hearing loss and service connection for 
dizziness secondary to "ear problems."  The veteran filed 
no notice of disagreement.  See 38 C.F.R. § 20.201.  

In July 1998, he renewed his claim of service connection for 
bilateral hearing loss, and in September 1998 he submitted 
additional medical evidence and a medical treatise.  By 
rating decision in May 1999, the RO denied the claim stating 
that new and material evidence adequate to reopen the claim 
had not been submitted.  The veteran submitted a notice of 
disagreement in June 1999, and a statement of the case was 
issued in August 1999.  He perfected his appeal in September 
1999, claiming that his hearing loss did occur during active 
service.

A September 1998 VA audiologic evaluation shows right ear 
pure tone thresholds were 25, 25, 25, 55, and 65 decibels at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Left 
ear pure tone thresholds were 25, 25, 25, 25, 50, and 45 at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Right 
ear speech discrimination ability was 92 percent, and left 
ear speech discrimination ability was 100 percent correct.  
An undated and unattributed treatise in the claims file that 
appears to have been appended to the audiologic evaluation 
indicates that noise-induced hearing loss is usually gradual 
and can permanently cause hearing loss.

During service, the veteran served around fighter aircraft.  
In October 1998, he claimed that his hearing loss is the 
result of extreme noise exposure during service.  He stated 
that ear protection was not provided during his period of 
active service and that the risk of intense noise exposure 
was not known in those days.  In his July 1999 notice of 
disagreement, he stated that he was exposed to hazardous 
noise for many months while adjusting equipment on fighter 
planes without ear protection.  

II. Application to reopen claim of service connection for 
bilateral hearing loss

As noted above, the veteran's claim of service connection for 
bilateral hearing loss was previously denied in a June 1993 
rating decision that became final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to a claim that has been disallowed.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the RO's final decision 
in June 1993.

In this case, the additional evidence submitted after the 
initial rating decision consists of a VA audiology and an 
unattributed material entitled "Exposure to Noise."  For 
the purpose of applying VA regulations, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4,000 Hertz is 
40 decibels or greater; or when auditory thresholds for at 
least three of the frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less that 94 percent.  38 C.F.R. § 3.385 (2000).  Thus, 
the new evidence establishes a hearing disability as defined 
by VA regulation for the first time.  The treatise, coupled 
with the medical opinion of Dr. Daspit, supports the 
veteran's claim that his hearing loss is of service origin.  

After careful consideration of this evidence, the Board finds 
that it is new and material sufficient to reopen the claim 
for service connection for bilateral hearing loss in that it 
contributes to a more complete picture of the origin of the 
veteran's claimed disability.  See 38 C.F.R. § 3.156(a); 
Hodge, 155 F.3d at 1363.  

III. Service connection

Under applicable criteria, service connection may be granted 
for a disability resulting from personal injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in active military service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  See also 38 
C.F.R. 3.385.  

Review of the claims file in its entirety, taking into 
consideration both the original and new evidence, 
demonstrates that the veteran's bilateral hearing loss was 
incurred in service.  By letter in February 1993, Dr. Daspit 
unequivocally attributed the hearing loss to noise exposure 
during service.  However, the letter, although mentioning an 
audiogram, does not provide data as to the extent of the 
hearing loss.  The combination of the medical opinion, 
audiologic examination, treatise, and the veteran's own 
statements demonstrate that his exposure to extreme noise for 
at least 21 continuous months in service without appropriate 
ear protection caused his bilateral hearing loss.  The 
veteran's recollection is credible and consistent with the 
private medical opinion of record.  Further, the claims file 
contains no medical opinion to the contrary, and there is no 
evidence of post-service noise exposure.


ORDER

Service connection for bilateral hearing loss is granted.


		
	J.F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

 

